Citation Nr: 1048322	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had certified active duty service from August 1990 to 
August 1994; from December 2000 to November 2001; from October 
2003 to April 2005; and from June 2005 to October 2006.  He had 
additional duty with the Arkansas Army National Guard.  The 
Veteran served in Iraq and is recipient of the Combat Infantryman 
Badge.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Waco, Texas, 
Regional Office (RO), which, in pertinent part, denied service 
connection for bronchitis.  In July 2010, the Veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  A transcript of that proceeding has 
been associated with the Veteran's VA claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic bronchitis as he initially exhibited and was treated for 
chronic bronchitis during active service.  Lay assertions may 
serve to support a claim for service connection by establishing 
the occurrence of observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court of 
Appeals for the Federal Circuit has clarified that lay evidence 
can be competent and sufficient to establish a diagnosis or 
etiology when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A June 2007 written statement from the Military Department of 
Arkansas indicates that the Veteran served with the Arkansas Army 
National Guard and was discharged in April 2007.  The Veteran's 
complete periods of active duty, active duty for training, and 
inactive duty with the Arkansas Army National Guard have not been 
verified.  The VA should obtain all relevant military records, 
which could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity, which may include the Defense 
Finance and Accounting Service, and request 
that (1) it verify the Veteran's complete 
periods of active duty, active duty for 
training, and inactive duty for training 
with the Arkansas Army National Guard and 
(2) forward all available service treatment 
records associated with such duty for 
incorporation into the record.  Any 
responses received should be memorialized 
in the VA claims file.

2.  Thereafter, readjudicate the claim of 
entitlement to service connection for a 
chronic respiratory disorder, to include 
bronchitis.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case, which 
addresses all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered, since the issuance of the last 
statement of the case.  The Veteran should 
be given the opportunity to respond before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

